 1
                                                                                 JS-6
     CRAIG L. CHISVIN, Esq. SBN 191825
 2   craig@chisvinlaw.com
     CHISVIN LAW GROUP, APC
 3   11400 Olympic Boulevard
 4   14th Floor
     Los Angeles, CA 90064
 5   Telephone: 310.820.4488
 6   Facsimile: 310.820.8485
 7   Attorney for Plaintiff
 8   LOLA LOVETT
 9    JUDY M. IRIYE, Bar No. 211360
      jiriye@littler.com
10    RACHAEL LAVI, Bar No. 294443
      rlavi@littler.com
11    LITTLER MENDELSON, P.C.
      2049 Century Park East
12    5th Floor
      Los Angeles, CA 90067.3107
13    Telephone: 310.553.0308
      Facsimile: 310.553.5583
14
      Attorneys for Defendant
15    STARBUCKS CORPORATION
16
17                                   UNITED STATES DISTRICT COURT
18                                  CENTRAL DISTRICT OF CALIFORNIA
19   LOLA LOVETT, an individual,                  Case No. 2:19-cv-07159-DSF-E
20                           Plaintiff,
                                                  ORDER FOR DISMISSAL WITH
21            v.                                  PREJUDICE
22   STARBUCKS CORPORATION, a
     Washington Corporation; and DOES 1
23   to 50, Inclusive,
24                           Defendant.
25
26
27
28
                                                 1
     4851-2924-5363.1 055187.1113
 1                                  ORDER
 2            The Joint Stipulation for Dismissal with Prejudice, submitted by Plaintiff
 3   LOLA LOVETT and Defendant STARBUCKS CORPORATION, is approved.
 4            IT IS ORDERED THAT: the entire action, including all claims stated herein
 5   against all parties, is hereby dismissed with prejudice, pursuant to Federal Rule of
 6   Civil Procedure, Rule 41(a)(1)(2); and the Parties are to bear their own costs and
 7   attorneys’ fees.
 8
 9
              IT IS SO ORDERED.
10
     DATED: February 14, 2020
11
                                              Honorable Dale S. Fischer
12                                            UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
     4851-2924-5363.1 055187.1113
